

116 S4136 IS: COST of Relocations Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4136IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Van Hollen (for himself, Mr. Warner, Mr. Kaine, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies to conduct a benefit-cost analysis on relocations involving the movement of employment positions to different areas, and for other purposes.1.Short titleThis Act may be cited as the Congressional Oversight to Secure Transparency of Relocations Act or the COST of Relocations Act .2.Benefit-cost analysis on certain relocations(a)DefinitionsIn this Act:(1)Administrative redelegation of functionThe term administrative redelegation of function means a Federal agency establishing new positions within the Federal agency that replace existing positions within the Federal agency and perform the functions of the positions replaced.(2)Covered relocationThe term covered relocation means—(A)an administrative redelegation of function which, by itself or in conjunction with other related redelegations, involves replacing the existing positions of more than the lesser of 5 percent or 100 of the employees of the relevant Federal agency with new positions located outside the commuting area of those employees;(B)moving a Federal agency or any component of a Federal agency if the move, by itself or in conjunction with other related moves, involves moving the positions of more than the lesser of 5 percent or 100 of the employees of the Federal agency outside the commuting area of those employees or under the jurisdiction of another Federal agency; or(C)a combination of related redelegations and moves which together involve the positions of more than the lesser of 5 percent or 100 of the employees of the relevant Federal agency being moved to or replaced with new positions located outside the commuting area of those employees or moved under the jurisdiction of another Federal agency.(3)EmployeeThe term employee means an employee or officer of a Federal agency.(4)Federal agencyThe term Federal agency has the meaning given the term agency in section 902 of title 5, United States Code.(5)National Capital RegionThe term National Capital Region has the meaning given the term in section 8702 of title 40, United States Code.(b) RequirementExcept as provided in subsection (e), a Federal agency may not carry out a covered relocation unless, before any submission to the Office of Management and Budget or other reviewing entity regarding the relocation—(1)the Federal agency—(A)conducts a benefit-cost analysis on the covered relocation; and(B)submits to the Office of Inspector General for the Federal agency a report on the findings of the benefit-cost analysis and including such other information as the Office of Inspector General determines necessary for compliance with subsection (d); and(2)the Office of Inspector General of the Federal agency reviews the report and submits to Congress the report described in subsection (d).(c)Benefit-Cost analysis(1)In generalThe benefit-cost analysis described in subsection (b)(1) shall be conducted in a manner consistent with the economic and social science principles articulated in the guidance applicable to relocations in the Office of Management and Budget Circular A–4, as in effect on September 17, 2003.(2)Analysis report(A)ContentsThe report described in subsection (b)(1)(B) shall include, at a minimum—(i)the anticipated outcomes and improvements that will result from the proposed covered relocation, quantified in monetary or other appropriate measures to the extent practicable;(ii)an explanation of how the proposed covered relocation will result in the anticipated outcomes and improvements;(iii)the metrics for measuring whether the proposed covered relocation results in the anticipated outcomes and improvements;(iv)a detailed employee engagement plan;(v)a list of stakeholders;(vi)a timeline of past and future engagements with stakeholders regarding the proposed covered relocation;(vii)an assessment of how the proposed covered relocation may affect stakeholders—(I)served by the positions affected by the covered relocation; and(II)in the destination Federal agency or region;(viii)a comprehensive strategy for accomplishing the proposed covered relocation that includes—(I)staffing, resourcing, and financial needs;(II)an implementation timeline identifying milestones and the persons accountable for meeting those milestones;(III)a risk assessment; and(IV)a risk mitigation plan;(ix)an analysis of the effect the proposed covered relocation may have on the ability of the Federal agency to carry out the mission of the Federal agency during the covered relocation and thereafter; and(x)an assessment of the short- and long-term effects of the proposed covered relocation on the mission of the Federal agency.(B)PublicationA Federal agency shall make publicly available the report described in subsection (b)(1)(B) in a form that excludes any proprietary information or trade secrets of any person and other confidential information. (d)Inspector General report to Congress(1)In generalNot later than 90 days after the date on which a Federal agency submits a report under subsection (b)(1)(B), the Office of Inspector General for that Federal agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Environment and Public Works of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the review conducted under subsection (b)(2), including—(A)detailed descriptions of the data used in the benefit-cost analysis described in subsection (b)(1), including the types of data and the time periods covered by the data;(B)the conclusions of the benefit-cost analysis and the analysis underlying those conclusions; and(C)a comprehensive assessment of—(i)the extent to which the Federal agency adhered to the guidance in the Office of Management and Budget Circular A–4, as in effect on September 17, 2003, in conducting the benefit-cost analysis, including a determination whether that adherence is sufficient to justify the use of Federal funds for the covered relocation involved; and(ii)if the covered relocation involves moving positions from inside the National Capital Region to outside the National Capital Region, the extent to which real estate options in the National Capital Region were compared to those in the destination as part of that analysis.(2)Exclusions(A)In generalThe Office of Inspector General for a Federal agency shall exclude from any report described in this subsection any proprietary information or trade secrets of any person and other confidential information.(B)Explanation and description requiredFor each exclusion under subparagraph (A), the Office of Inspector General shall include—(i)an explanation of the reason for the exclusion; and(ii)a description of the information excluded in an appropriate location in the relevant report.(e)Other requirements not abrogatedNothing in this Act shall be construed to abrogate, reduce, or eliminate any requirements imposed by law pertaining to any relocation of a Federal agency or component of a Federal agency.